DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Tsai fails to disclose “an impeller, fixedly connected to a rotor of the hydro-generator and facing a water inlet direction.”  It is not clear why Applicant thinks that this is the case, although it appears that the annotated Fig. 1 of Tsai provided by Applicant has made a mistake in which way the water flows.  It is noted that Applicant cites a red arrow, but the documents are only scanned in black and white and so it is not clear which arrow is red.  Nevertheless, it appears that the left arrow (Applicant’s annotation) is showing the water flowing backward from seal body 48 to blade wheel/impeller 42.  

    PNG
    media_image1.png
    253
    313
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    733
    281
    media_image2.png
    Greyscale
 Tsai PGPub

    PNG
    media_image3.png
    821
    399
    media_image3.png
    Greyscale
Tsai Fig. 6 Priority Application
	Applicant additionally argues that Tsai fails to disclose that “the flow guiding base is divided into a water inlet chamber and a water outlet chamber, the water inlet chamber is connected to a water inlet end, and the water outlet chamber is for receiving the impeller, the water inlet chamber, the spiral-shaped water passing hole, and the water outlet chamber communicate with each other in sequence to form a part of the second water passage.”  It is not clear as to why Applicant believes this to be the case.  As seen in annotated Fig. 6, below, the elements are in their recited positions.  It is noted that the baffle element corresponds to the spiral-shaped hole and Tsai appears to disclose the spiral nature of the hole in at least Figs. 2 and 6 of the PGPub, but this is also rendered obvious in view of the alternative rejection in further view of Rubinshtein et al.

    PNG
    media_image4.png
    882
    330
    media_image4.png
    Greyscale

	Applicant points out that Paragraph 18 of the PGPub of Tsai recites that the housing 41 is disposed in the receptacle bore 313 of the connector seat 30.  Applicant asserts that this shows that the light emitting device 40 is located in the receptacle bore 313 of the connector seat, rather than in the cavity defined by the receptacle 311 and the external connecting piece 32.  However, it can be clearly seen from Fig. 6, that the housing 41 is not only disposed in receptacle bore 313, but also in receptacle 311.  In any case, the temperature sensitive light emitting assembly, 40, 491 is clearly disposed between the limiting portions, as seen in annotated Fig. 6, below.

    PNG
    media_image5.png
    888
    354
    media_image5.png
    Greyscale

st limiting portion is at substantially similar position so that the light emitting assembly would still be in the recited position in the modified device.

Specification
	The amendments filed 3/19/2021 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PGPub 2019/0293220 A1, US filing date of Tsai is intervening between Applicant’s US filing date and foreign priority date, with the foreign claim not having been perfected yet.  Citations herein are presented in “A / B” format wherein A is the relevant portions of the US PGPub whereas B is the relevant portions of the machine translation of the TW 107203914 priority document of Tsai, previously provided) in view of Rubinshtein et al. (US PGPub 2018/0038229 A1), or alternatively in further view of Lo et al. (US PGPub 2009/0121044 A1) and Reinhardt (US PGPub 2018/0187807 A1).
	As to claim 1, Tsai discloses (Figs. 1, 2, 5 and 6) a hose, comprising: a hose body 10, provided with a first water passage 11; a connecting assembly, connected to the hose body 20 and provided with a second water 5passage (Fig. 5, arrows show flow) communicating with the first water passage 11, the connecting assembly 20 being further provided with a light transmitting portion 325 (Fig. 5, Paragraph 17 / Paragraph 4, lines 21); a temperature-sensitive light-emitting assembly, mounted in the second water passage, including a hydro-generator 42 (including 421, 43, Paragraph 18 / Paragraph 4, line 29), a temperature sensor 491 (Fig. 6, Paragraph 27 / Paragraph 4, Page 3, line 24) and an LED light 46, 47 (Fig. 1, Paragraph 18 / Paragraph 4, Page 3, line 17), wherein the hydro-generator 42 powers the temperature sensor 491 (Paragraphs 24 and 27 / Paragraph 4, Page 3, line 24) and the LED light 46, 47 (Paragraph 24 / Paragraph 4, Page 3, line 2), the temperature sensor 491 senses 10a water temperature (Paragraph 27 / Paragraph 4, Page 3, lines 25 and 26), and the LED light 46, 47 is mounted corresponding to the light transmitting portion 325 (Paragraph 24 / Paragraph 4, Page 3, line 18) and emits light when the water temperature reaches a threshold (Paragraph 27 / Paragraph 4, Page 3, lines 29 and 30); an impeller 43 (Paragraph 24 / Paragraph 4, line 29), fixedly connected to a rotor 421 (Paragraph 18 / 

    PNG
    media_image6.png
    482
    614
    media_image6.png
    Greyscale
Tsai PGPub

    PNG
    media_image7.png
    470
    630
    media_image7.png
    Greyscale
Tsai PGPub

    PNG
    media_image8.png
    733
    439
    media_image8.png
    Greyscale
Tsai PGPub
    PNG
    media_image2.png
    733
    281
    media_image2.png
    Greyscale
 Tsai PGPub

    PNG
    media_image9.png
    754
    982
    media_image9.png
    Greyscale
Tsai Fig. 1 priority application

    PNG
    media_image10.png
    766
    957
    media_image10.png
    Greyscale
Tsai Fig. 2 Priority Application

    PNG
    media_image11.png
    937
    600
    media_image11.png
    Greyscale
Tsai Fig. 5 Priority Application

    PNG
    media_image3.png
    821
    399
    media_image3.png
    Greyscale
Tsai Fig. 6 Priority Application

.
Tsai discloses Applicant’s baffle which appears to be spiral shaped in at least Figs. 2 and 6 of the US PGPub, but does not explicitly recite the baffle being spiral shaped.
	Rubinshtein et al. teaches (Figs. 16 and 18) baffle 140 that is located upstream of impeller 200 with spiral (Fig. 21, Paragraph 97 helical) and decreasing the exit openings to force the liquid out via a smaller opening in order to alter the flow rate and impart a helical twist to the liquid so as to more effectively drive the impeller (Paragraph 98).

    PNG
    media_image12.png
    323
    481
    media_image12.png
    Greyscale
Rubinshtein

    PNG
    media_image13.png
    339
    423
    media_image13.png
    Greyscale
Rubinshtein
	Therefore, it would be obvious to one having ordinary skill in the art to make the baffle of Tsai spiral shaped with decreasing aperture in order to more effectively drive the impeller, as taught by Rubinshtein et al.

	Alternatively, Lo et al. teaches (Fig. 3) a generator 52 (Paragraph 28) for powering the light source 40 (Paragraph 25) and the temperature sensor 33 (Paragraph 27) in order to use the device without using batteries (Paragraph 27).

    PNG
    media_image14.png
    558
    556
    media_image14.png
    Greyscale
Lo et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the power from the generator specifically power the light source and temperature sensor of Lo et al. in order to operate the devices without using batteries, as taught by Lo et al.
As seen above, Tsai discloses a first connecting member 312, a second connecting member 311 and the claim does not require the members to be separate pieces.

	Reinhardt teaches (Figs. 1-7) a connector for hose 5 connection including a first connecting piece 3 with flange 6 that prevents disengagement with second connecting piece 12 (Fig. 2), wherein the second connecting piece 12 that is a separate piece in order to allow relative tilting (Paragraphs 28), in order to facilitate handling of a hand-held shower head (Paragraph 9).

    PNG
    media_image15.png
    472
    787
    media_image15.png
    Greyscale
Reinhardt

    PNG
    media_image16.png
    473
    366
    media_image16.png
    Greyscale
Reinhardt
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the connector that connects to the hose of Tsai to make it a two piece connection with a flange and hose connection part (corresponds to Reinhardt #3 and Tsai #312) being the first connecting piece and a separate second connecting piece (Corresponds to Reinahrdt #12 and Tsai #311) that is tiltably connected to first connecting piece in order to facilitate handling of the hand-held shower head, as taught by Reinhardt.  Furthermore, in this modification, the first limiting portion of the second connecting member corresponds to top surface of Reinhardt #7 where flange 6 is limited.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Rubinshtein et al., or alternatively in further view of Lo et al. and Reinhardt as applied to claim 1 above, and further in view of Metlen et al. (US PGPub 2009/0242659 A1).
	As to claim 2, the PGPub of Tsai discloses the first connecting member 312 is provided with a flange (Fig. 1); the second connecting member 311 is sleeved on the first connecting member 312, and is prevented from being disengaged with the first connecting member 312 by the flange (Fig. 6); and -11-File: 098465usfthe third connecting member 32 is in screw connection (either by 33 Paragraph 17 of PGPub or via rotation/screwing action to fit into 317 and 323 together Paragraph 17 / Paragraph 4, line 22) with the second connecting member 311, and provided with the light transmitting portion 325.
Therefore, the PGPub of Tsai teaches the limitations of claim 2.
	Alternatively, as discussed in the rejection of claim 1, the foreign priority of Tsai teaches substantially the same elements discussed, with the exception that first connecting member 312 and second connecting member 311 appearing to be a one piece construction, wherein the hose is connected to a shower head (Fig. 5, #91)
	Reinhardt teaches (Figs. 1-7) a connector for hose 5 connection including a first connecting piece 3 with flange 6 that prevents disengagement with second connecting piece 12 (Fig. 2), wherein the second connecting piece 12 that is a separate piece in order to allow relative tilting (Paragraphs 28), in order to facilitate handling of a hand-held shower head (Paragraph 9).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the connector that connects to the hose of Tsai to make it a two 
As to the second connecting member and the third connecting member being connected by screw connection, Tsai teaches screws 33 in the PGPub, screwing action explicitly in the foreign priority document Paragraph 4, line 22 and screwing action implied by the term rotation in Paragraph 17 of the PGPub.  Since the pieces are rotated, they can be considered to be screwed into each other and therefore form a screw connection.
	Alternatively, the priority document teaches elements 33 to be “pins” Paragraph 4, line 8.  However, the Examiner takes official notice that it is well-known in the art to use screws as fasteners instead of pins.  Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the fasteners from screws instead of pins since the selection from among known suitable fasteners for their known purposes is generally within the abilities of one having ordinary skill in the art.
Further alternatively, Metlen et al. teaches (Fig. 4) attaching the equivalent part of the third connecting piece 108 to the other parts of the connector 112 via threaded connection to screw them together (Paragraph 25).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the connection between the second connector and the third connector of Tsai in view of Rubinshtein, or alternatively in further view of Lo et al. and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875